ACCEPTED
                                                                                  06-15-00091-CR
                                                                       SIXTH COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
                                                                             7/20/2015 8:37:05 AM
                                                                                 DEBBIE AUTREY
                                                                                           CLERK

                         NO. 06-15-00091-CR

                                                     FILED IN
                                              6th COURT OF APPEALS
                   IN THE COURT OF APPEALS      TEXARKANA, TEXAS
                                              7/20/2015 8:37:05 AM
              SIXTH APPELLATE DISTRICT OF TEXAS DEBBIE AUTREY
                                                      Clerk
                       AT TEXARKANA, TEXAS


                  CHRISTOPHER WAYNE WILDER,
                           Appellant

                                   VS.

                       THE STATE OF TEXAS,
                             Appellee

TO SAID HONORABLE COURT:

    MOTION TO WITHDRAW AS COUNSEL FOR APPELLANT

      James P. Finstrom, appointed counsel for Christopher Wayne

Wilder, Appellant, moves the Court to allow him to withdraw from

representation of Appellant in this cause and shows the Court that he

is familiar with this case and represented the Appellant when he

entered his plea of guilty and was placed on probation and has

examined the record in this cause and is of the opinion that the

appeal is without merit on direct appeal and that there are no grounds

which would arguably support reversal of this conviction on direct

appeal and, further, is of the opinion that Appellant’s pleas of true to
allegations numbered one, two, three, four and five in the State’s

Petition to Revoke Probated Judgment in this cause together with his

judicial confession when he entered his plea of guilty in this cause are

wholly sufficient to support the order of the trial court revoking his

probation.

      WHEREFORE, PREMISES CONSIDERED, counsel for

Appellant moves that he be permitted to withdraw from representation

in this cause.

                                           Respectfully submitted,



                                           __/s/ James P. Finstrom_
                                           James P. Finstrom
                                           Counsel for Appellant
                                           202 S. Marshall,
                                           P.O. Box 276
                                           Jefferson, Texas 75657
                                           903-665-7111
                                           Fax: 903-665-7167
                                           Texas Bar #07038000

                     CERTIFICATE OF SERVICE

     I certify that I have delivered a true copy of this brief to Hon.
Angela Smoak, counsel for the State, on this 17th day of July, 2015.


                                           __/s/ James P. Finstrom___
                                           James P. Finstrom



                                    2